DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 10/15/2021 has been entered.  Claims 1-20 are pending in the application.  The amendments to the claims and specification overcome each and every objection previously set forth in the Non-Final Office Action mailed on 7/15/2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  References in Specification not provided on an IDS: US Patent Application Publication No. 2018/0306659 (see specification par. [0032]).

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, line 3: please correct “an AC component and a DC component” to “an AC component or a DC component”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 15, the limitation “emitting ultrasonic signals” in lines 1-2 is unclear.  Specifically, it is unclear whether these “ultrasonic signals” are the same as the “received signals” received by the pressure sensor in claim 14.  For examination purposes, the Examiner interprets that the ultrasonic signals in claim 15 are intended to be the same signals as the received signals introduced in claim 14.
	Regarding claim 15, the introduction of “an ultrasonic transmitter” in line 2 is unclear.  Specifically, it is unclear whether this “ultrasonic transmitter” is the same as the “ultrasonic transmitter” mentioned in claim 14.  For examination purposes, the Examiner interprets that the ultrasonic transmitter in claim 15 is intended to be the same as the ultrasonic transmitter introduced in claim 14.
Regarding claim 15, the introduction of “a pressure sensor” in line 2 is unclear.  Specifically, it is unclear whether this “pressure sensor” is the same as the “pressure sensor” mentioned in claim 14.  For examination purposes, the Examiner interprets that the pressure sensor in claim 15 is intended to be the same as the pressure sensor introduced in claim 14.
Claims 19-20 are rejected due to their dependency on rejected claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2015/0224254 A1) in view of Natwick et al. (US 5,039,279 A).
Regarding claim 1, Sullivan discloses a fluid sensor (sensors 120a-c, see Fig. 1), the fluid sensor (sensors 120a-c) comprising:
an ultrasonic transmitter (ultrasound generator) configured to emit ultrasonic signals through an emitting face (face of ultrasound generator in contact with tubing 130) (see par. [0053]);
a pressure sensor (ultrasonic sensor) configured to detect pressure changes through a receiving face (face of ultrasonic sensor in contact with tubing 130) and to receive the ultrasonic signals from the ultrasonic transmitter (ultrasound generator) (see par. [0053], note: ultrasonic signals are sound waves.  Sound waves rely on the principles of waveforms and frequencies.  Soundwaves also have pressures (i.e. the sound is created by a change in pressure).  Sullivan discloses analyzing acoustic signals to detect the presence of a bubble in the tubing 130.  Since acoustic signals have frequencies and pressures and Sullivan detects an “interruption in the acoustic index of refraction modifying the output of the acoustic signal” [0053], Sullivan therefore detects pressure changes as claimed.);
wherein the emitting face (face of ultrasound generator in contact with tubing 130) of the ultrasonic transmitter (ultrasound generator) is spaced apart from the receiving face (face of ultrasonic sensor in contact with tubing 130) of the pressure sensor (ultrasonic sensor) to collectively define a gap (slots 121a-c) configured to receive a fluid delivery conduit (tubing 130) therein; and
wherein the fluid sensor (sensors 120a-c) is configured to detect a presence of at least one bubble flowing through the fluid delivery conduit (tubing 130) positioned within the gap (slots 121a-c) based at least in part on a frequency-based analysis of a pressure sensor output signal (see par. [0053], note: ultrasonic signals are sound waves.  Sound waves rely on the principles of waveforms and frequencies.  Soundwaves also have pressures (i.e. the sound is created by a change in pressure).  Sullivan discloses analyzing acoustic signals to detect the presence of a bubble in the tubing 130.  Since acoustic signals have frequencies and pressures and Sullivan detects an “interruption in the acoustic index of refraction modifying the output of the acoustic signal so that the acoustic signal that leaves the tube when no bubbles are in the tube is different than the acoustic signal that leaves the tube when bubbles are present” [0053], Sullivan therefore discloses detecting the presence of a bubble based at least in part on a frequency-based analysis of a pressure sensor output signal as claimed.).
However, Sullivan fails to explicitly state a controller; wherein the controller is configured to detect the presence of at least one bubble.  Sullivan discloses a system with sensors and suggests that some mechanism (such as a controller) has control over the sensors, but a controller is not explicitly stated.
Natwick teaches a controller (controller 280, see Fig. 14); wherein the controller (controller 280) is configured to detect the presence of at least one bubble (via communication with sensors in block 288) (see col. 14 lines 27-37, Fig. 14).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid sensor of Sullivan to be controlled via a controller as taught by Natwick in order to aid in monitoring outputs from the sensor and generate alarms in response to potentially harmful fault conditions within the fluid sensor (see Natwick col. 14 lines 27-37).

Regarding claim 2, modified Sullivan teaches the fluid sensor of claim 1 substantially as claimed.  Sullivan further teaches a housing (door 110), wherein the housing (door 110) comprises an exterior housing portion (external side of door 110) and an interior housing portion (area enclosed by door 110), and wherein the ultrasonic transmitter (ultrasound generator) and the pressure sensor (ultrasonic sensor) are enclosed within the interior housing portion (see Fig. 1, par. [0053], the ultrasound generator and ultrasonic sensor of sensors 120a-c are enclosed within door 110).

Regarding claim 3, modified Sullivan teaches the fluid sensor of claim 2 substantially as claimed.  Sullivan further teaches wherein the interior housing portion (area enclosed by door 110) further defines a channel (guiding concave channel 127b) configured to secure at least a portion of the fluid delivery conduit (tubing 130) within the interior housing portion (area enclosed by door 110) and wherein at least a portion of the channel (guiding concave channel 127b) is aligned with the gap (slots 121a-c) (see par. [0060]).

Regarding claim 4, modified Sullivan teaches the fluid sensor of claim 1 substantially as claimed.  Sullivan further teaches wherein at least a portion of the fluid delivery conduit (tubing 130) positioned within the gap (slots 121a-c) is compressed such that at least substantially all of the receiving face (face of ultrasonic sensor in contact with tubing 130) of the pressure sensor (ultrasonic sensor) is engaged by the portion of the fluid delivery conduit (tubing 130) (see par. [0055]).

Regarding claim 10, modified Sullivan teaches the fluid sensor of claim 1 substantially as claimed.  Sullivan further teaches wherein the fluid sensor (sensors 120a-c) is configured to detect a change in pressure within the fluid delivery conduit (tubing 130) based at least in part on a detected shift in a received signal (see par. [0053], note: ultrasonic signals are sound waves.  Sound waves rely on the principles of waveforms and frequencies.  Soundwaves also have pressures (i.e. the sound is created by a change in pressure).  Sullivan discloses analyzing acoustic signals to detect the presence of a bubble in the tubing 130.  Since acoustic signals have frequencies and pressures and Sullivan detects an “interruption in the acoustic index of refraction modifying the output of the acoustic signal so that the acoustic signal that leaves the tube when no bubbles are in the tube is different than the acoustic signal that leaves the tube when bubbles are present” [0053], Sullivan therefore teaches detecting a change in pressure based at least on part on a detected shift in a received signal as claimed).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2015/0224254 A1) in view of Natwick et al. (US 5,039,279 A), as applied to claim 1 above, further in view of Svoboda et al. (US 5,661,245 A).
Regarding claim 5, modified Sullivan teaches the fluid sensor of claim 1 substantially as claimed.  However, modified Sullivan fails to state that the pressure sensor comprises: a pressure sensing element mounted to a substrate; and a force transmitting member positioned adjacent to the pressure sensing element, wherein the force transmitting member transmits a force applied to a front side of the force transmitting member to a front side of the pressure sensing element.
Svoboda teaches a pressure sensor (sensor assembly 400) for an intravenous pump (see Fig. 4), the pressure sensor comprising: a pressure sensing element (pressure sensor 412) mounted to a substrate (ceramic substrate 408); and a force transmitting member (gel 416) positioned adjacent to the pressure sensing element (pressure sensor 412), wherein the force transmitting member (gel 416) transmits a force applied to a front side of the force transmitting member (gel 416) to a front side of the pressure sensing element (pressure sensor 412) (see col. 5 lines 4-9 & col. 6 lines 38-44). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensor of modified Sullivan to include the pressure sensing element and force transmitting member of Svoboda in order to transmit a force from the fluid delivery conduit to the pressure sensing element to get an accurate pressure reading (see Svoboda col. 2 lines 27-37).

Regarding claim 6, modified Sullivan teaches the fluid sensor of claim 5 substantially as claimed.  Svoboda further teaches wherein the force transmitting member (gel 416 of Svoboda) is a gel (see Svoboda col. 3 lines 60-62).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2015/0224254 A1) in view of Natwick et al. (US 5,039,279 A), as applied to claim 1 above, further in view of Vanderveen et al. (US 2005/0145009).
Regarding claim 7, modified Sullivan teaches the fluid sensor of claim 1 substantially as claimed.  Natwick further teaches that the controller (controller 280) is configured for communication of an output signal (data output path 296) (see col. 14 lines 32-35). 
However, modified Sullivan fails to explicitly state that the communication is wireless.
Vanderveen teaches a fluid pump (see Fig. 3) wherein the controller (controller 70) is configured for wireless communication (via communication means 95) of an output signal (see par. [0030]-[0031]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication of the controller of modified Sullivan to be wireless communication as taught by Vanderveen because wireless connections are suitable communication means known in the art which are effective for transferring information to remote servers (see Vanderveen par. [0030]-[0031]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2015/0224254 A1) in view of Natwick et al. (US 5,039,279 A), as applied to claim 1 above, further in view of Dam (US 7,661,294 B2).
Regarding claim 8, modified Sullivan teaches the fluid sensor of claim 1 substantially as claimed. However, modified Sullivan fails to explicitly state that the ultrasonic transmitter is configured to receive a drive signal from the controller, wherein the drive signal comprises at least one of an AC component and a DC component.
Dam teaches a fluid sensor (piezoelectric elements 26) wherein the ultrasonic transmitter (either of piezoelectric elements 26a or 26b) is configured to receive a drive signal (i.e. energy in the ultrasonic frequency range) from a controller (generator 62 of circuit 60), wherein the drive signal (i.e. energy in the ultrasonic frequency range) comprises an AC component (Hz is a frequency corresponding to AC electricity) (see col. 6 lines 1-23) (note: only one of an AC component or a DC component is required by the claim). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of modified Sullivan with the drive signal of Dam in order to supply power to the ultrasonic transmitter (see Dam col. 6 lines 1-23).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2015/0224254 A1) in view of Natwick et al. (US 5,039,279 A), as applied to claim 1 above, further in view of Ellson et al. (US 2005/0212869 A1).
Regarding claim 9, modified Sullivan teaches the fluid sensor of claim 1 substantially as claimed.  However, modified Sullivan fails to explicitly state that the ultrasonic transmitter comprises a piezoelectric ultrasonic transducer.
Ellson teaches an ultrasonic transmitter (see par. [0052]) comprising a piezoelectric ultrasonic transducer (see par. [0052]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasonic transmitter of modified Sullivan to be a piezoelectric ultrasonic transducer as taught by Ellson because piezoelectric transducers can be energized to have a variety of different characteristics which are controllable (see Ellson par. [0052]) and can convert electrical energy from a power supply to generate the acoustic energy received by the sensor (see Ellson par. [0101]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2015/0224254 A1) in view of Natwick et al. (US 5,039,279 A), as applied to claim 1 above, further in view of Hies et al. (US 2015/0153262 A1).
Regarding claim 11, modified Sullivan teaches the fluid sensor of claim 1 substantially as claimed. However, modified Sullivan fails to state that the controller is configured to construct transformed data by performing a Fast Fourier Transform of the pressure sensor output signal, and wherein the transformed data is indicative of a strength of the pressure sensor output signal across a frequency range.
Hies teaches a controller (processor 15) configured to construct transformed data by performing a Fast Fourier Transform of the output signal (measurements 130), and wherein the transformed data is indicative of a strength of the output signal (measurements 130) across a frequency range (see Fig. 10-11) (see par. [0027] & [0142]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of modified Sullivan by performing a Fast Fourier Transform as taught by Hies in order to determine presence of a bubble based on analyzed frequency data (see Hies par. [0027] & [0142]).

Regarding claim 12, modified Sullivan teaches the fluid sensor of claim 11 substantially as claimed. However, modified Sullivan fails to state that the fluid sensor is configured to detect the presence of the at least one bubble flowing through the fluid delivery conduit by measuring a detected change in the transformed data at a frequency that is at least substantially similar to a drive frequency of the ultrasonic transmitter.
Hies teaches that the fluid sensor is configured to detect the presence of the at least one bubble flowing through liquid by measuring a detected change in the transformed data at a frequency that is at least substantially similar to a drive (i.e. "operating") frequency (see par. [0027] & [0142]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of modified Sullivan to include detection of a bubble flowing through the fluid delivery conduit by measuring the change in data at a frequency similar to the frequency of the ultrasonic transmitter as taught by Hies in order to determine the presence of a bubble based on analyzed frequency data (see Hies par. [0027] & [0142]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2015/0224254 A1) in view of Natwick et al. (US 5,039,279 A), as applied to claim 1 above, further in view of Melker et al. (US 2013/0296823 A1).
Regarding claim 13, modified Sullivan teaches the fluid sensor of claim 1 substantially as claimed. However, modified Sullivan fails to state that the fluid sensor comprises a bandpass filter centered at a drive frequency of the ultrasonic transmitter to selectively distinguish the pressure sensor output signal at the drive frequency of the ultrasonic transmitter from noise present within the pressure sensor output signal.
Melker teaches a sensor having a bandpass filter (see par. [0155]) centered at a drive frequency to selectively distinguish the pressure sensor output signal at the drive frequency from noise present within the pressure sensor output signal (see par. [0154]-[0155]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of modified Sullivan to include a bandpass filter centered at the drive frequency of the ultrasonic transmitter as suggested by Melker in order to reject noise in the data, which allows for the identification of prominent/trending features in the signal (see Melker par. [0154]-[0155]).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2015/0224254 A1) in view of Dam (US 7,661,294 B2).
Regarding claim 14, Sullivan discloses a method of detecting occlusion and a presence of at least one air bubble within a fluid delivery conduit (tubing 130) of a fluid sensor (sensors 120a-c) (see Fig. 1, par. [0053]), the method comprising:
receiving a received signal (the output of the acoustic signal leaving the tube) at a pressure sensor (ultrasonic sensor), the pressure sensor (ultrasonic sensor) being configured to generate a pressure sensor output signal (the acoustical index of refraction) based at least in part on the received signal (the output of the acoustic signal leaving the tube), wherein the received signal (the output of the acoustic signal leaving the tube) is emitted from an ultrasonic transmitter (ultrasound generator) and through the fluid delivery conduit (tubing 130) (see par. [0053]);
detecting a change in pressure within the fluid delivery conduit (tubing 130) based at least in part on a detected shift in the pressure sensor output signal (the acoustical index of refraction) (see par. [0053], note: ultrasonic signals are sound waves.  Sound waves rely on the principles of waveforms and frequencies.  Soundwaves also have pressures (i.e. the sound is created by a change in pressure).  Sullivan discloses analyzing acoustic signals to detect the presence of a bubble in the tubing 130.  Since acoustic signals have frequencies and pressures and Sullivan detects “an interruption in the acoustical index of refraction modifying the output of the acoustic signal leaving the tube, so that the acoustic signal that leaves the tube when no bubbles are in the tube is different than the acoustic signal that leaves the tube when bubbles are present” [0053], Sullivan therefore discloses detecting a change in pressure based at least in part on a detected shift in the pressure sensor output signal as claimed.); and 
detecting the at least one air bubble within the fluid delivery conduit (tubing 130) based at least in part on a detected change in transformed data indicative of at least a portion of the pressure sensor output signal (the acoustical index of refraction) (see par. [0053], note: ultrasonic signals are sound waves.  Sound waves rely on the principles of waveforms and frequencies.  Soundwaves also have pressures (i.e. the sound is created by a change in pressure).  Sullivan discloses analyzing acoustic signals to detect the presence of a bubble in the tubing 130.  Since acoustic signals have frequencies and pressures, frequencies are a type of transformed data, and Sullivan detects “an interruption in the acoustical index of refraction modifying the output of the acoustic signal leaving the tube, so that the acoustic signal that leaves the tube when no bubbles are in the tube is different than the acoustic signal that leaves the tube when bubbles are present” [0053], Sullivan therefore discloses detecting a bubble based at least in part on a detected change in transformed data indicative of at least a portion of the pressure sensor output signal as claimed.).
However, Sullivan fails to explicitly state wherein the pressure sensor output signal comprises an AC component and a DC component.
Dam teaches a sensor output signal which comprises an AC component and a DC component (see col. 6 lines 1-23).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensor output signal of Sullivan to include an AC component and a DC component as taught by Dam in order to continuously indicate the presence of a bubble and determine its characteristics (see Dam col. 6 lines 1-23).

Regarding claim 15, modified Sullivan teaches the method of claim 14 substantially as claimed.  Sullivan further teaches emitting ultrasonic signals from an ultrasonic transmitter (ultrasound generator), through the fluid delivery conduit (tubing 130), and to a pressure sensor (ultrasonic sensor) aligned with the ultrasonic transmitter (ultrasound generator) on an opposite side of the fluid delivery conduit (tubing 130) and configured to receive the ultrasonic signals emitted from the ultrasonic transmitter (ultrasound generator) (see Fig. 1, par. [0053]).

Regarding claim 16, modified Sullivan teaches the method of claim 14 substantially as claimed. However, modified Sullivan fails to explicitly state that a DC shift in the pressure output signal corresponds to the change in pressure within the fluid delivery conduit.
Dam teaches a sensor (piezoelectric elements 26a and 26b, see Fig. 1) wherein a DC shift in the pressure sensor output signal (output from receiver, either of piezoelectric elements 26a or 26b) corresponds to the change in pressure (i.e. presence of air) within the fluid delivery conduit (tube 20) (see col. 6 lines 1 -23). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Sullivan to include that a DC shift corresponds to a pressure change as taught by Dam in order to continuously indicate the presence of a bubble and determine its characteristics (see Dam col. 6 lines 1-23).

Regarding claim 17, modified Sullivan teaches the method of claim 14 substantially as claimed.  Sullivan further teaches communicating the pressure sensor output signal (the acoustical index of refraction) to one or more external devices (output system 150) (see par. [0063]).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2015/0224254 A1) in view of Dam (US 7,661,294 B2), as applied to claims 14-15 above, further in view of Hies et al. (US 2015/0153262 A1).
Regarding claim 18, modified Sullivan teaches the method of claim 14 substantially as claimed. However, modified Sullivan fails to state that a controller is configured to construct the transformed data by performing a Fast Fourier Transform of the pressure sensor output signal, and wherein the transformed data is indicative of a strength of the pressure sensor output signal across a frequency range.
Hies teaches a controller (processor 15, see Fig. 1) configured to construct the transformed data by performing a Fast Fourier Transform of the output signal (measurements 130), and wherein the transformed data is indicative of a strength of the output signal (measurements 130) across a frequency range (see Fig. 10-11) (see par. [0027] & [0142]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the data of modified Sullivan by performing a Fast Fourier Transform as taught by Hies in order to determine presence of a bubble based on analyzed frequency data (see Hies par. [0027] & [0142]).

Regarding claim 19, modified Sullivan teaches the method of claim 15 substantially as claimed. However, modified Sullivan fails to state that detecting the at least one air bubble within the fluid delivery conduit comprises measuring the detected change in the transformed data at a frequency that is at least substantially similar to a drive frequency of the ultrasonic transmitter.
Hies teaches that detecting the at least one air bubble within the fluid delivery conduit comprises measuring the detected change in the transformed data at a frequency that is at least substantially similar to a drive (i.e. "operating") frequency (see par. [0027] & [0142]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of modified Sullivan to include detection of a bubble flowing through the fluid delivery conduit by measuring the change in data at a frequency similar to the frequency of the ultrasonic transmitter as suggested by Hies in order to determine the presence of a bubble based on analyzed frequency data (see Hies par. [0027] & [0142]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2015/0224254 A1) in view of Dam (US 7,661,294 B2) and further in view of Hies et al. (US 2015/0153262 A1), as applied to claim 19 above, further in view of Melker et al. (US 2013/0296823 A1).
Regarding claim 20, modified Sullivan teaches the method of claim 19 substantially as claimed. However, modified Sullivan fails to state that the fluid sensor comprises a bandpass filter centered at the drive frequency of the ultrasonic transmitter to selectively distinguish the pressure sensor output signal at the drive frequency of the ultrasonic transmitter from noise present within the pressure sensor output signal.
Melker teaches a sensor having a bandpass filter (see par. [0155]) centered at the drive frequency to selectively distinguish the pressure sensor output signal at the drive frequency from noise present within the pressure sensor output signal (see par. [0154]- [0155]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Sullivan to include a bandpass filter centered at the drive frequency of the ultrasonic transmitter as suggested by Melker in order to reject noise in the data, which allows the identification of prominent/trending features in the signal (see Melker par. [0154]- [0155]).

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/15/2021, with respect to the rejection(s) of claim(s) 1 and 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sullivan modified by Natwick (claim 1) and Sullivan modified by Dam (claim 14).
The Examiner believes that Applicant intends that the pressure sensor in claims 1 and 14 is intended to measure and/or output pressure values of the fluid pressure in the fluid delivery conduit (as described in par. [0020] of Applicant’s specification).  However, as currently written in claims 1 and 14, the Examiner interprets that any sensor which directly or indirectly detects pressure changes in the fluid delivery conduit can be considered the claimed pressure sensor.  As described in the rejection of claims 1 and 14 above, Sullivan discloses an ultrasonic generator which sends ultrasonic/acoustic signals to an ultrasonic sensor (see Sullivan par. [0053]) and the ultrasonic sensor detects changes in the ultrasonic/acoustic signals which correspond to whether or not a bubble is present (see Sullivan par. [0053]).  Ultrasonic/acoustic signals are soundwaves.  Soundwaves rely on the principles of waveforms and frequencies.  Soundwaves also have pressures (i.e. the sound is created by a change in pressure).  Therefore, Sullivan discloses a pressure sensor which indirectly detects a change in pressure via the direct detection of changes in the acoustic signal (see Sullivan par. [0053]).  Should Applicant intend for claims 1 and 14 to require that the pressure sensor measures and/or outputs pressure values of the fluid pressure in the fluid delivery conduit, the Examiner suggests amending to include such a limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783